ORDER

PER CURIAM.
Louin Thornton obtained a $19,911 judgment for unjust enrichment against Andy Harper, d/b/a Harper’s Logging. Harper *430appeals, contending the trial court erroneously applied the law in allowing recovery under an unjust enrichment theory and that the judgment is unsupported by substantial evidence. Upon review of the record, we find no error and affirm the judgment. The parties have been provided with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).